Appeal from judgment of conviction of attempted murder, second degree, a felony, Supreme Court, New York County, rendered March 13, 1978, held in abeyance, and the matter remanded to Trial Term, New York County, for hearing as hereinafter indicated. Defendant was arrested 12 days after the crime charged against him had occurred on June 14, 1976. A preliminary hearing took place on the following July 8, and an indictment returned September 2, with arraignment on September 14. The trial did not begin until December 8, 1977, well in excess of the statutory six-month requirement (CPL 30.30, subd 1, par [a]) of readiness for trial within six months after commencement of a criminal action on an accusation of felony. Defendant moved pretrial on papers to dismiss the indictment because of lack of a speedy trial (CPL 210.20, subd 1, par [gD, and the motion was argued on the trial’s opening date, the response by the prosecutor being oral only. A request for a hearing on the issue of responsibility for the delay was denied, as was the motion itself. Though we are told that the trial court stated an intention to file formal findings and conclusions thereafter in support of the decision made summarily, nothing of the sort was forthcoming. Thus, we have no way of knowing what moved the court to deny the motion without inquiry concerning the five factors, particularly “the reason for the delay,” set out in People v Taranovich (37 NY2d 442, 445-447, qv). In these circumstances, a hearing is necessary to resolve the issue of responsibility for the delay, and we remand for that purpose. Concur — Murphy, P. J., Birns, Ross, Markewich and Lynch, JJ.